

115 HR 2323 IH: San Gabriel Mountains Foothills and Rivers Protection Act
U.S. House of Representatives
2017-05-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2323IN THE HOUSE OF REPRESENTATIVESMay 3, 2017Ms. Judy Chu of California (for herself, Mr. Schiff, Mrs. Napolitano, Mr. Cárdenas, and Ms. Sánchez) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo establish the San Gabriel National Recreation Area as a unit of the National Park System in the
			 State of California, to modify the boundaries of the San Gabriel Mountains
			 National Monument in the State of California to include additional
			 National Forest System land, and for other purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the San Gabriel Mountains Foothills and Rivers Protection Act. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—San Gabriel National Recreation Area 
					Sec. 101. Definitions.
					Sec. 102. Establishment of San Gabriel National Recreation Area.
					Sec. 103. Management.
					Sec. 104. Acquisition of non-Federal lands within the recreation area.
					Sec. 105. Water rights; water resource facilities; public roads; utility facilities.
					Sec. 106. San Gabriel National Recreation Area Public Advisory Council.
					Sec. 107. San Gabriel National Recreation Area Partnership.
					Sec. 108. Visitor services and facilities.
					Title II—San Gabriel Mountains National Monument
					Sec. 201. Boundary modification, San Gabriel Mountains National Monument.
			ISan Gabriel National Recreation Area 
 101.DefinitionsIn this title: (1)AdjudicationThe term adjudication means any final judgment, order, ruling, or decree entered in any judicial proceeding adjudicating or affecting water rights, surface water management, or groundwater management.
 (2)Advisory councilThe term advisory council means the San Gabriel National Recreation Area Public Advisory Council established by section 106(a).
 (3)Federal landsThe term Federal lands means— (A)public lands under the jurisdiction of the Secretary of the Interior; and
 (B)lands under the jurisdiction of the Secretary of Defense, acting through the Army Corps of Engineers.
 (4)Management planThe term management plan means the management plan for the recreation area required by section 103(e). (5)Public landsThe term public lands has the meaning given that term in section 103(e) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1702(e)).
 (6)PartnershipThe term partnership means the San Gabriel National Recreation Partnership established by section 107(a). (7)Recreation areaThe term recreation area means the San Gabriel National Recreation Area established by section 102(b).
 (8)SecretaryThe term Secretary means the Secretary of the Interior. (9)StateThe term State means the State of California.
 (10)Utility facilityThe term utility facility means electric substations, communication facilities, towers, poles, and lines, ground wires, communication circuits, and other structures, and related infrastructure.
 (11)Water resource facilityThe term water resource facility means irrigation and pumping facilities, dams and reservoirs, flood control facilities, water conservation works, including debris protection facilities, sediment placement sites, rain gauges, and stream gauges, water quality facilities, recycled water facilities and water pumping, conveyance distribution systems, and water treatment facilities, aqueducts, canals, ditches, pipelines, wells, hydropower projects, and transmission and other ancillary facilities, groundwater recharge facilities, water conservation, water filtration plants, and other water diversion, conservation, groundwater recharge, storage, and carriage structures.
				102.Establishment of San Gabriel National Recreation Area
 (a)PurposesThe purposes of this title are— (1)to conserve, protect, and enhance for the benefit and enjoyment of present and future generations the ecological, scenic, wildlife, recreational, cultural, historical, natural, educational, and scientific resources of the recreation area;
 (2)to provide environmentally responsible, well-managed recreational opportunities within the recreation area, and improve access to and from the recreation area;
 (3)to provide expanded educational and interpretive services that will increase public understanding of and appreciation for the natural and cultural resources of the recreation area;
 (4)to facilitate the cooperative management of the lands and resources within the recreation area, in collaboration with the State and political subdivisions of the State, historical, business, cultural, civic, recreational, tourism and other nongovernmental organizations, and the public; and
 (5)to allow the continued use of the recreation area by all persons, entities, and local government agencies in activities relating to integrated water management, flood protection, water conservation, water quality, water rights, water supply, groundwater recharge and monitoring, wastewater treatment, public roads and bridges, and utilities within or adjacent to the recreation area.
 (b)Establishment and boundariesSubject to valid existing rights, there is hereby established the San Gabriel National Recreation Area as a unit of the National Park System in the State of California, which shall consist of approximately 51,107 acres of Federal lands and interests in land in the State depicted as the Proposed San Gabriel Mountains National Recreation Area on the map titled San Gabriel Mountains National Recreation Area and National Monument Expansion Proposal and dated October 5, 2015.
				(c)Map and legal description
 (1)In generalAs soon as practicable after the date of the enactment of this Act, the Secretary shall file a map and a legal description of the recreation area with—
 (A)the Committee on Natural Resources of the House of Representatives; and (B)the Committee on Energy and Natural Resources of the Senate.
 (2)Force of lawThe map and legal description filed under paragraph (1) shall have the same force and effect as if included in this Act, except that the Secretary may correct any clerical and typographical errors in the map and legal description.
 (3)Public availabilityThe map and legal description filed under paragraph (1) shall be on file and available for public inspection in the appropriate offices of the National Park Service.
					(d)Administration and jurisdiction
 (1)Public landsThe public lands included in the recreation area shall be administered by the Secretary, acting through the National Park Service.
 (2)Department of defense landsAlthough certain Federal lands under the jurisdiction of the Secretary of Defense are included in the recreation area, nothing in this title transfers administrative jurisdiction of such Federal lands from the Secretary of Defense or otherwise affects Federal lands under the jurisdiction of the Secretary of Defense.
 (3)State and local jurisdictionNothing in this title alters, modifies, or diminishes any right, responsibility, power, authority, jurisdiction, or entitlement of the State, any political subdivision of the State, or any State or local agency under existing Federal, State, and local law (including regulations).
					103.Management
 (a)National park systemSubject to valid existing rights, the Secretary shall manage the public lands included in the recreation area in a manner that protects, and enhances the natural resources and values of the lands, in accordance with—
 (1)this title; (2)the laws generally applicable to units of the National Park System; and
 (3)other applicable law (including Federal, State, or local law, and regulations). (b)Cooperation with Secretary of DefenseThe Secretary shall cooperate with the Secretary of Defense to develop opportunities for the management, to the maximum extent practicable, of the Federal lands under the jurisdiction of the Secretary of Defense included in the recreation area in accordance with the purposes described in section 102(a).
				(c)Treatment of Non-Federal lands and related provisions
 (1)In generalNothing in this title— (A)authorizes the Secretary to take any action that would affect the use of any land not owned by the United States;
 (B)affects the use of, or access to, any non-Federal land within the recreation area; (C)modifies any provision of Federal, State, or local law with respect to public access to or use of non-Federal land;
 (D)requires any owner of non-Federal land to allow public access (including Federal, State, or local government access) to private property or any other non-Federal land;
 (E)alters any duly adopted land use regulation, approved land use plan, or any other regulatory authority of any State, or local agency, or tribal government;
 (F)creates any liability, or affects any liability under any other law, of any private property owner or other owner of non-Federal land with respect to any person injured on private property or other non-Federal land;
 (G)conveys any land use or other regulatory authority to the partnership; (H)shall be construed to cause any Federal, State, or local regulations or permit requirements, which are intended to apply to units of the National Park System, to affect the Federal lands under the jurisdiction of the Secretary of Defense or non-Federal lands within the boundaries of the recreation area; or
 (I)requires any local government to participate in any program administered by the Secretary. (2)CooperationThe Secretary is encouraged to work with owners of non-Federal land who have agreed to cooperate with the Secretary to further the purposes of this title.
					(3)Buffer zones
 (A)In generalCongress does not intend the establishment of the recreation area to lead to the creation of protective perimeters or buffer zones around the recreation area.
 (B)Activities or uses up to boundariesThe fact that certain activities or land can be seen or heard from within the recreation area shall not, of itself, preclude the activities or land uses up to the boundary of the recreation area.
 (4)FacilitiesNothing in this title shall affect the operation, maintenance, modification, construction, or expansion of any water resource facility or any solid waste, sanitary sewer, water or wastewater treatment, groundwater recharge or conservation, hydroelectric, conveyance distribution system, recycled water facility, or utility facility located within or adjacent to the recreation area.
 (5)ExemptionSection 100903 of title 54, United States Code, shall not apply to the Puente Hills landfill, materials recovery facility, or intermodal facility.
					(d)Management plan
 (1)DeadlineNot later than 3 years after the date of the enactment of this Act, the Secretary and the advisory council shall create a comprehensive management plan for the recreation area that fulfills the purposes described in section 102(a).
 (2)Use of existing plansIn developing the management plan, and to the extent consistent with this section, the Secretary may incorporate any provision from a land use plan or any other plan applicable to the public lands included in the recreation area.
 (3)Incorporation of visitor services planTo the maximum extent practicable, the Secretary shall incorporate the visitor services plan required by section 108 into the management plan.
 (4)PartnershipIn developing the management plan, the Secretary shall consider recommendations of the partnership. To the maximum extent practicable, the Secretary shall incorporate recommendations of the partnership into the management plan if the Secretary determines that the recommendations are feasible and consistent with the purposes in section 102(a), this title, and applicable laws (including regulations).
 (e)Fish and wildlifeNothing in this title affects the jurisdiction of the State with respect to fish and wildlife located on public lands in the State.
				104.Acquisition of non-Federal lands within the recreation area
 (a)Limited acquisition AuthorityThe Secretary may acquire non-Federal land within the boundaries of the recreation area only through exchange, donation, or purchase from a willing seller.
 (b)Prohibition on use of Eminent domainNothing in this title authorizes the use of eminent domain to acquire land or interests in land. (c)Treatment of acquired landsAny land or interest in land acquired by the United States and located within the boundaries of the recreation area shall be—
 (1)included in the recreation area; and (2)administered by the Secretary in accordance with—
 (A)this title; and (B)any other applicable law (including regulations).
 (d)Additional RequirementAs a further condition on the acquisition of land or interests in land under this section, the Secretary shall make a determination that the land contains important biological, cultural, historic, or recreational values.
				105.Water rights; water resource facilities; public roads; utility facilities
 (a)No effect on water rightsNothing in this title— (1)shall affect the use or allocation, in existence on the date of the enactment of this Act, of any water, water right, or interest in water (including potable, recycled, reclaimed, waste, imported, exported, banked, stored water, surface water, groundwater, and public trust interests);
 (2)shall affect any public or private contract in existence on the date of the enactment of this Act for the sale, lease, or loan of any water (including potable, recycled, reclaimed, waste, imported, exported, banked, stored water, surface water, and groundwater);
 (3)shall be considered to be a relinquishment or reduction of any water rights reserved or appropriated by the United States in the State on or before the date of the enactment of this Act;
 (4)authorizes or imposes any new reserved Federal water rights or expands water usage pursuant to any existing Federal reserved riparian or appropriative rights;
 (5)shall be considered to be a relinquishment or reduction of any water rights (including potable, recycled, reclaimed, waste, imported, exported, banked, stored water, surface water and groundwater) held, reserved or appropriated by any public entity, or other person or entities, on or before the date of the enactment of this Act;
 (6)shall be construed to, or shall interfere or conflict with the exercise of the powers or duties of any watermaster, public agency, or other body or entity responsible for groundwater or surface water management or groundwater replenishment as designated or established pursuant to any adjudication, or Federal or State statute including, without limitation, the management of the San Gabriel River watershed and basin, to provide water supply and other environmental benefits;
 (7)shall be construed to impede or adversely impact any previously adopted Los Angeles County Drainage Area project, as described in the report of the Chief of Engineers dated June 30, 1992, including any supplement or addendum to that report, or any maintenance agreement to operate the project;
 (8)shall interfere or conflict with any action by a watermaster or public agency that is authorized pursuant to Federal or State statute, water right or adjudication, including actions relating to water conservation, water quality, surface water diversion or impoundment, groundwater recharge, water treatment, conservation or storage of water, pollution, waste discharge, the pumping of groundwater; the spreading, injection, pumping, storage, or the use of water from local sources, storm water flows, and runoff, or from imported or recycled water, that is undertaken in connection with the management or regulation of the San Gabriel River;
 (9)shall interfere with, obstruct, hinder, or delay the exercise of, or access to, any water right by the owner of a public water system, or other person or entity, including, but not limited to, the construction, operation, maintenance, replacement, repair, location, or relocation of any well; pipeline; or water pumping, treatment, diversion, impoundment, or storage facility; or other facility or property necessary or useful to access any water right or operate any public water system;
 (10)shall require initiation or reinitiation of consultation with the United States Fish and Wildlife Service under, or the application of provisions of, the Endangered Species Act (16 U.S.C. 1531 et seq.) concerning any action or activity affecting water, water rights or water management or water resource facilities in the San Gabriel River watershed and basin; or
 (11)authorizes any agency or employee of the United States, or any other person, to take any action inconsistent with a preceding paragraph.
					(b)Water resource facilities
 (1)No effect on existing water resource facilitiesNothing in this title shall affect— (A)the use, operation, maintenance, repair, construction, reconfiguration, expansion, or replacement of a water resource facility within or adjacent to the recreation area; or
 (B)access to a water resource facility within or adjacent to the recreation area. (2)No effect on new water resource facilitiesNothing in this title shall preclude the establishment of new water resource facilities (including instream sites, routes, and areas) within the recreation area if such facilities are necessary to preserve or enhance the health, safety, water supply, or utility services to residents of Los Angeles or San Bernardino Counties.
 (3)Flood controlNothing in this title shall be construed to— (A)impose new restrictions or requirements on flood protection, water conservation, water supply, groundwater recharge, water transfers, or water quality operations; or
 (B)increase the liability of agencies carrying out flood protection, water conservation, water supply, groundwater recharge, water transfers, or water quality operations.
 (4)Diversion or use of waterNothing in this title shall authorize or require the use of water in or the diversion of water to the recreation area.
 (c)Utility facilities and rights of wayNothing in this title shall— (1)affect the use, operation, maintenance, repair, construction, reconfiguration, expansion, inspection, renewal, reconstruction, alteration, addition, relocation, improvement, removal, or replacement of utility facilities or appurtenant rights of way within or adjacent to the recreation area;
 (2)affect access to utility facilities or rights of way within or adjacent to the recreation area; or (3)preclude the establishment of new utility facilities or rights of way (including instream sites, routes, and areas) within the recreation area if such facilities are necessary for public health and safety, electricity supply, or other utility services.
					(d)Roads; public transit
 (1)DefinitionsIn this subsection: (A)Public roadsThe term public roads means any paved road or bridge (including any appurtenant structures and rights of way) that is operated or maintained by a non-Federal entity and is—
 (i)open to vehicular use by the public; or (ii)used by public agencies or utilities for the operation, maintenance, repair, construction, and rehabilitation of infrastructure, utility facility, or right-of-way.
 (B)Public transitThe term public transit means transit services (including operations and rights of way) that are operated or maintained by a non-Federal entity and are—
 (i)open to the public; or (ii)used by public agencies or contractors for the operation, maintenance, repair, construction, and rehabilitation of infrastructure, utility facility, or right-of-way.
 (2)No effect on public roads or public transitNothing in this title— (A)authorizes the Secretary to take any action that would affect the operation, maintenance, repair, and rehabilitation of public roads or public transit (including activities necessary to comply with Federal and State safety standards or public transit); or
 (B)creates any new liability, or increases any existing liability, of any owner or operator of public roads.
						106.San Gabriel National Recreation Area Public Advisory Council
 (a)EstablishmentNot later than 180 days after the date of the enactment of this Act, the Secretary shall establish the San Gabriel National Recreation Area Public Advisory Council.
 (b)DutiesThe advisory council shall advise the Secretary on the development and implementation of the management plan and the visitor services plan.
 (c)Applicable lawThe advisory council shall be subject to— (1)the Federal Advisory Committee Act (5 U.S.C. App.); and
 (2)all other applicable law (including regulations). (d)Members (1)Size of advisory councilThe advisory council shall include 21 members.
 (2)Makeup of advisory councilAfter considering the recommendations of the partnership, the Secretary shall appoint members of the advisory council to represent the following interests:
 (A)Two members to represent local, regional, or national environmental organizations. (B)Two members to represent the interests of outdoor recreation, including off-highway vehicle recreation, within the recreation area.
 (C)Two members to represent the interests of community-based organizations whose mission includes expanding access to the outdoors.
 (D)Two members to represent business interests. (E)One member to represent Native American tribes within or adjacent to the recreation area.
 (F)One member to represent the interests of homeowners’ associations within the recreation area. (G)Three members to represent the interests of holders of adjudicated water rights, water agencies, wastewater and sewer agencies, recycled water facilities, and water replenishment entities.
 (H)One member to represent energy and mineral development interests. (I)One member to represent owners of Federal grazing permits, or other land use permits within the recreation area.
 (J)One member to represent archaeological and historical interests. (K)One member to represent the interests of environmental educators.
 (L)One member to represent cultural history interests. (M)One member to represent environmental justice interests.
 (N)One member to represent electrical utility interests. (O)Two members to represent the affected public at large.
						(e)Terms
 (1)Staggered termsMembers of the advisory council shall be appointed for terms of 3 years, except that, of the members first appointed, 6 of the members shall be appointed for a term of 1 year and 6 of the members shall be appointed for a term of 2 years.
 (2)ReappointmentA member may be reappointed to serve on the advisory council upon the expiration of the member’s current term.
 (3)VacancyA vacancy on the advisory council shall be filled in the same manner as the original appointment. (f)QuorumA quorum shall be ten members of the advisory council. The operations of the advisory council shall not be impaired by the fact that a member has not yet been appointed as long as a quorum has been attained.
 (g)Chairperson and proceduresThe advisory council shall elect a chairperson and establish such rules and procedures as the advisory council considers necessary or desirable.
 (h)Service without compensationMembers of the advisory council shall serve without pay. (i)TerminationThe advisory council shall cease to exist—
 (1)on the date that is five years after the date on which the management plans are officially adopted by the Secretary; or
 (2)on such later date as the Secretary considers appropriate. 107.San Gabriel National Recreation Area Partnership (a)In generalThere is hereby established the San Gabriel National Recreation Area Partnership.
 (b)PurposesThe purposes of the partnership are to— (1)coordinate the activities of Federal, State, tribal, and local authorities, and the private sector, in fulfilling the purposes of this title; and
 (2)use the resources and expertise of each agency in improving the management and recreational opportunities within the recreation area.
 (c)MembershipThe members of the partnership shall include the following: (1)The Secretary, or a designee of the Secretary, to represent the National Park Service and Bureau of Land Management.
 (2)The Secretary of Defense, or a designee of the Secretary, to represent the Army Corps of Engineers. (3)The Secretary of Agriculture, or a designee of the Secretary, to represent the Forest Service.
 (4)The Secretary of the State Natural Resources Agency, or a designee of the Secretary, to represent the California Department of Parks and Recreation and the Rivers and Mountains Conservancy.
 (5)A designee of the Los Angeles County Board of Supervisors. (6)A designee of the Puente Hills Habitat Preservation Authority.
 (7)Four designees of the San Gabriel Council of Governments, one of whom is to be elected from a local land conservancy.
 (8)One designee of the San Bernardino Associated Governments. (9)A designee of the San Gabriel Valley Economic Partnership.
 (10)A designee of the Los Angeles County Flood Control District. (11)A designee of the San Gabriel Valley Water Association.
 (12)A designee of the Central Basin Water Association. (13)A designee of the Six Basins Watermaster.
 (14)A designee of a public utility company, to be appointed by the Secretary. (15)A designee of the Watershed Conservation Authority.
 (16)A designee of the public advisory council so long as the public advisory council remains in effect. (17)One designee of San Gabriel Mountains National Monument Community.
 (d)DutiesTo further the purposes described in section 102(a), and in a manner consistent with such purposes, the partnership shall—
 (1)make recommendations to the Secretary on the development and implementation of the management plan; (2)review and comment on the visitor services plan required by section 108;
 (3)seek opportunities to facilitate the implementation of the visitor services plan; (4)assist units of local government, regional planning organizations, and nonprofit organizations in fulfilling the purposes of the recreation area by—
 (A)carrying out programs and projects that recognize, protect, and enhance important resource values within the recreation area;
 (B)establishing and maintaining interpretive exhibits and programs within the recreation area; (C)developing recreational and educational opportunities in the recreation area, consistent with the purposes of this title;
 (D)increasing public awareness of, and appreciation for, natural, historic, scenic, and cultural resources of the recreation area;
 (E)ensuring that signs identifying points of public access and sites of interest are posted throughout the recreation area;
 (F)promoting a wide range of partnerships among governments, organizations, and individuals to further the purposes of the recreation area; and
 (G)ensuring that management of the recreation area takes into account local ordinances and land-use plans, as well as adjacent residents and property owners;
 (5)make recommendations to the Secretary regarding the appointment of members to the advisory council; and
 (6)undertake any other action necessary to fulfill the purposes of this title. (e)AuthoritiesSubject to the prior approval of the Secretary, for the purposes of preparing and implementing the management plan, the partnership may use Federal funds made available under this section—
 (1)to make grants to the State, political subdivisions of the State, nonprofit organizations, and other persons;
 (2)to enter into cooperative agreements with, or provide grants or technical assistance to, the State, political subdivisions of the State, nonprofit organizations, Federal agencies, and other interested parties;
 (3)to hire and compensate staff; (4)to obtain funds or services from any source, including funds and services provided under any other Federal law or program;
 (5)to contract for goods or services; and (6)to support activities of partners and any other activities that further the purposes of the recreation area and are consistent with the management plan.
					(f)Terms of office; reappointment; vacancies
 (1)TermsMembers of the partnership shall be appointed for terms of 3 years. (2)ReappointmentA member may be reappointed to serve on the partnership upon the expiration of the member’s current term.
 (3)VacancyA vacancy on the partnership shall be filled in the same manner as the original appointment. (g)QuorumA quorum shall be eleven members of the partnership. The operations of the partnership shall not be impaired by the fact that a member has not yet been appointed as long as a quorum has been attained.
 (h)Chairperson and proceduresThe partnership shall elect a chairperson and establish such rules and procedures as it deems necessary or desirable.
 (i)Service without compensationMembers of the partnership shall serve without pay. (j)Duties and authorities of the secretary (1)In generalThe Secretary shall convene the partnership on a regular basis to carry out this title.
 (2)Visitor services planThe Secretary may carry out the visitor services plan required by section 108. (3)Technical and financial assistanceThe Secretary may provide technical and financial assistance, on a reimbursable or non-reimbursable basis, as determined by the Secretary, to the partnership or any members of the partnership to carry out this title.
 (4)Cooperative agreementsThe Secretary may enter into cooperative agreements with the partnership, any members of the partnership, or other public or private entities to provide technical, financial or other assistance to carry out this title.
					(5)Construction of facilities on non-Federal lands
 (A)In generalIn order to facilitate the administration of the recreation area, the Secretary is authorized, subject to valid existing rights, to construct administrative or visitor use facilities on non-Federal public lands within the recreation area.
 (B)Additional requirementSuch facilities may only be developed— (i)with the consent of the owner of the non-Federal public land; and
 (ii)in accordance with applicable Federal, State, and local laws, regulations, and plans. (6)PriorityThe Secretary shall give priority to actions that—
 (A)conserve the significant natural, historic, cultural, and scenic resources of the recreation area; and
 (B)provide educational, interpretive, and recreational opportunities consistent with the purposes of the recreation area.
 (k)CommitteesThe partnership shall establish— (1)a Water Technical Advisory Committee to advise the Secretary on water-related issues relating to the recreation area; and
 (2)a Public Safety Advisory Committee to advise the Secretary on public safety issues relating to the recreation area.
					108.Visitor services and facilities
				(a)Visitor services
 (1)PurposeThe purpose of this subsection is to facilitate the development of an integrated visitor services plan that will improve visitor experiences in the recreation area through expanded recreational opportunities, and increased interpretation, education, resource protection, and enforcement.
 (2)Plan requiredNot later than three years after the date of the enactment of this Act, and in accordance with this subsection, the Secretary shall develop an integrated visitor services plan for the recreation area.
 (3)ContentsThe visitor services plan shall— (A)assess current and anticipated future visitation to the recreation area, including recreation destinations;
 (B)consider the demand for various types of recreation (including hiking, picnicking, horseback riding, and the use of motorized and mechanized vehicles) where permissible and appropriate;
 (C)evaluate the impacts of recreation on natural and cultural resources, water resource facilities, public roads, adjacent residents and property owners, and utilities within the recreation area, as well as the effectiveness of current enforcement efforts;
 (D)assess the current level of interpretive and educational services and facilities; (E)include recommendations to—
 (i)expand opportunities for high-demand recreational activities, consistent with the purposes described in section 102(a);
 (ii)better manage recreation area resources and improve the experience of recreation area visitors through expanded interpretive and educational services and facilities, and improved enforcement; and
 (iii)better manage recreation area resources to reduce negative impacts on the environment, ecology, and integrated water management activities in the area;
 (F)in coordination and consultation with owners of non-Federal land, assess options to incorporate recreational opportunities on non-Federal land into the recreation area—
 (i)in a manner consistent with the purposes and uses of the non-Federal land; and (ii)with the consent of the non-Federal land owner;
 (G)assess opportunities to provide recreational opportunities that connect with adjacent National Forest System lands; and
 (H)be developed and carried out in accordance with applicable Federal, State, and local laws and ordinances.
 (4)ConsultationIn developing the visitor services plan, the Secretary shall— (A)consult with—
 (i)the partnership; (ii)the advisory council;
 (iii)appropriate State and local agencies; and (iv)interested nongovernmental organizations; and
 (B)involve members of the public. (b)Visitor facilitiesThe Secretary may construct visitor use facilities in the recreation area. Such facilities shall be developed in conformance with all existing Federal, State, and local laws (including regulations) and applicable Federal, State, and local plans.
				(c)Donations
 (1)In generalThe Secretary may accept and use donated funds, property, in-kind contributions, and services to carry out this title.
 (2)ProhibitionThe Secretary may not use the authority provided by paragraph (1) to accept non-Federal land that has been acquired, after the date of the enactment of this Act, through use of eminent domain.
 (d)Cooperative agreementsIn carrying out this title, the Secretary may make grants to, or enter into cooperative agreements with, State, tribal, and local governmental entities and private entities to conduct research, develop scientific analyses, and carry out any other initiative relating to the management of and visitation to the recreation area.
				IISan Gabriel Mountains National Monument
			201.Boundary modification, San Gabriel Mountains National Monument
 (a)ModificationThe Secretary of Agriculture shall modify the boundaries of the San Gabriel Mountains National Monument in the State of California to include the approximately 109,143 acres of additional National Forest System land depicted as the Proposed National Monument Expansion on the map titled San Gabriel Mountains National Recreation Area and National Monument Expansion Proposal and dated October 5, 2015.
 (b)AdministrationUpon inclusion of the National Forest System land identified in subsection (a), the Secretary of Agriculture shall administer those lands as part of the San Gabriel Mountains National Monument in accordance with the laws generally applicable to the monument.
				